Citation Nr: 0312162	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  00-12 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's wife


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from June 1943 to February 
1946.

This appeal is from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  The appeal previously included 
another issue, which the Board decided in January 2003.  At 
that time, the Board deferred deciding the instant issue 
pending completion of additional development.  That 
development is now complete, and the Board will decide the 
appeal.


FINDINGS OF FACT

1.  Pursuant to the Board's decision of January 28, 2003, the 
veteran has a service-connected disability, PTSD, which is 70 
percent disabling.

2.  The veteran is unemployable and the evidence is 
approximately balanced regarding whether his service-
connected disabilities alone preclude gainful employment.


CONCLUSION OF LAW

The veteran is individually unemployable on a schedular basis 
due to service-connected disabilities.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. § 4.16(a) (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist and to Notify

The Veterans Claims Assistance Act of 2000 (VCAA) made 
significant changes in VA's duty to notify and assist 
claimants for benefits administered by the Secretary.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)) 
(2002).  Whereas the evidence of record is sufficient to 
allow a complete grant of the benefits sought, any question 
whether VA discharged the specific duties or the intent of 
the VCAA is moot.

II.  TDIU

In January 2003, the Board granted an increase in the 
veteran's disability rating for PTSD, from 50 percent to 70 
percent.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.125, 4.130, 
Diagnostic Code 9411 (2002).  The veteran has a service-
connected right leg wound rated 10 percent disabling, and a 
noncompensably disabling service-connected tarsal tunnel 
syndrome.

An award of a TDIU by the RO is authorized if a veteran has a 
single service-connected disability rated 70 percent 
disabling.  38 C.F.R. § 4.16(a) (2002).  Whereas the RO is 
authorized to award TDIU under section 4.16(a) without 
referral to higher VA authority, so may the Board.  As a 
consequence of the Board's award of the 70 percent rating for 
PTSD, the veteran is now amenable to a grant of entitlement 
to TDIU by the Board without referral to the VA officers 
authorized to make initial awards of extraschedular TDIU.  
Compare 38 C.F.R. § 4.16(a) with § 4.16(b) (2002); see also 
Floyd v. Brown, 9 Vet. App. 88 (1996) (Board cannot award 
TDIU on an extraschedular basis in the first instance because 
that authority is delegated by regulation to specified VA 
officers).

The veteran's medical records reveal that he has numerous, 
severely disabling medical conditions that render him 
unemployable.  VA psychiatric outpatient treatment records of 
June 2000 and the report of a VA psychiatric examination of 
October 2001 show a Global Assessment of Functioning (GAF) of 
41 and 49 on a scale of 0 to 100, respectively.  VA employs 
the diagnostic nomenclature of the American Psychiatric 
Association for mental disorders as published in the 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) [DSM IV].  38 C.F.R. § 4.125(a) (2002).  In the DSM 
IV, a Global Assessment of Functioning represents 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness, exclusive of 
impairment in functioning due to physical (or environmental) 
limitations."  DSM IV 32.  GAF scores of 41 and 49 indicate 
the clinicians' assessment that mental illness would cause 
serious impairment of occupational finding, such as inability 
to keep a job.  DSM IV 32-33.

The Board obtained a social and industrial survey by a 
licensed clinical social worker (LCSW) and an examination by 
a psychiatrist in April 2003.  These were designed to 
evaluate the veteran's employability as a result of service-
connected disabilities only.  The LCSW opined after a 
clinical visit to the veteran's home, that in light of his 
age and his successful employment for many years prior to his 
retirement, that the veteran did not suffer any real 
industrial impairment due to PTSD.  The psychiatrist opined 
the opposite, that the veteran's social isolation, intrusive 
recollections, and other symptoms of PTSD would make it 
difficult for the veteran to maintain employment because of 
his discomfort around other people, anxiety and depression 
associated with PTSD.

The LCSW is skilled in ascertaining how a person functions in 
society.  A psychiatrist is skilled in assessing the current 
severity of psychiatric symptoms.  The LCSW inferred current 
employability from past behavior.  The psychiatrist relied on 
current findings.

This evidence seems approximately balanced for and against 
the veteran's claim.  In such circumstances, the veteran is 
entitled to the benefit of the doubt.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 4.3 (2002).  Accordingly, the 
veteran is entitled to a total disability rating due to 
individual unemployability based on service-connected 
disability.  38 C.F.R. § 4.16(a) (2002).



ORDER

Entitlement to TDIU is granted.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

